DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending.
Claims 1 and 2 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “The frame for seat in public transport.”  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant recite “A frame for a seat in public transport.” 
The term “ergonomically” in claim 1 is a relative and subjective term which renders the claim indefinite. The term “ergonomically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or limitations associated with “ergonomic,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1, line 2, recites “the backrest and the seat.”  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant recite “a backrest and a seat pan (or the like, in order to distinguish from the entire “seat” previously recited). 
Claim 1, line 3, recites “the section.”  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant recite “a section.”
Claim 1, line 5, recites “tilted upwards/to the outside from the vertical plane.”  The use of slash may not be provided in claim language.  It is suggested Applicant recite “tilted upwards in an outside direction from the vertical plane.”
Claim 1, line 6, recites “by angle α (10-30)º”.  This formatting is inappropriate for claim language.  It is suggested that Applicant recite “by angle α ranging from 10-30º”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 5,318,348) in view of Morrison et al. (US 3,677,601), Cvek (US 6,439,665), Smith (US 8,317,269), and Elzenbeck (DE 198 39 166).  Hess teaches a frame for seating in public transport vehicles in the form of a bent shaped profile (fig. 5: 21) that creates the backrest and seat, which brackets for the seat and backrest are attached (fig. 2: 12), wherein the profile in a section perpendicular to the longitudinal axis has an outline similar to an ellipse (as shown in fig. 5).  Hess does not teach wherein the ellipse is tilted to the outside 10-30 degrees from vertical.  However, Morrison et al. (fig. 3: 32, lower portion), Cvek (fig. 3: 90), Smith (fig. 2a: 64b) and Elzenbeck (fig. 2: 27a) all teach providing outwardly sloped surfaces for seat frame profiles that provide greater surface area for the contact of the user or the mesh in order to provide more comfort to the user.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the ellipse profile of Hess to be outwardly tilted 10-30 degrees in order to provide additional comfort to the user. 
As concerns claim 2, Hess, as modified, teaches wherein profile is made from two flat surfaces connected with arching surfaces (as shown in fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636